NOTICE OF ALLOWABILITY
Claims 32-50 are allowed.
The following is an examiner’s statement of reasons for allowance: the limitations “a sensor device coupled to the exhaust duct; a transmission coupled to the power source, the transmission being housed in a continuously variable transmission (CVT) transmission case having an inlet aperture and an outlet aperture, the transmission being configured to draw air into the inlet aperture and output air from the outlet aperture; and a drivetrain duct that includes a first aperture and a second aperture, the first aperture being coupled to the CVT transmission case outlet aperture and the second aperture being positioned and oriented to direct airflow at the exhaust duct device” in conjunction are neither anticipated nor obvious over the prior art.
For example, attention is directed to Ikeura (US 4,061,117) which teaches an exhaust duct with a gas sensor connected thereto. However, Ikeura fails to teach the above referenced limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/Primary Examiner, Art Unit 3614